Citation Nr: 1440660	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to service-connected left knee disability.  

2.  Entitlement to service connection for a back disability, to include as due to service-connected left knee disability.

3.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease.  

4.  Entitlement to an increased rating in excess of 30 percent for left knee instability.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The claim was remanded in November 2013 for additional development.  

Since the Board remand, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Following an April 2014 letter notifying the Veteran that the case had been certified to the Board, he requested a videoconference hearing before the Board in a May 2014 VA Form 9.  The record reflects that he had requested a hearing once before, but had to cancel the hearing in December 2006 due to a conflict with his medical treatment.  

The Veteran is entitled to this hearing.  38 C.F.R. §§ 20.700, 20.703, 20.1304 (2013).  Therefore, a remand is necessary to provide the Veteran with the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



